Citation Nr: 1708722	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-30 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA). 

The death certificate is of record indicating the Veteran died on October [redacted], 2009.

The Board notes a September 2016 note from the American Legion stating that VA had not confirmed their representation, but "if the Board can confirm our representation, please return the appeal jacket for submission on an informal hearing presentation (IHP)."  A valid 21-22 form is of record dated December 2009 and neither the representative nor the Appellant have revoked representation.  A January 2017 Appellate Brief/IHP is of record.  As such, the Board finds the American Legion the properly executed representative.

The issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not evaluated as totally disabled as a result of his service-connected disabilities for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not shown to be a former prisoner of war.

CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22(a). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, Dependency and Indemnity Compensation benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran was released from active duty in January 1952.  He received individual unemployability (TDIU) from May 30, 2000.  He died in October 2009, which would establish that he had a TDIU for less than ten years immediately preceding his death.  There is no evidence to suggest that he was a prisoner of war, and the Appellant has not alleged such fact.  Accordingly, he was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war.  38 C.F.R. § 3.22 (a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, have specifically pled clear and unmistakable in any previous rating actions, including the rating decision that granted the TDIU rating, effective May 2000.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of clear and unmistakable error must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of clear and unmistakable error requires specific allegations of such error).

The Appellant alleges financial hardship and that the Veteran during his life was her sole financial support.  She also states that her husband had claimed for a TDIU prior to his award of TDIU benefits.  Unfortunately, financial hardship may not be considered in a Dependency and Indemnity Compensation claim under 38 U.S.C.A. § 1318.  Further, there is no claim of clear and unmistakable error in a prior final decision presented.

Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  As the preponderance of the evidence is against the claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.


REMAND

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), peripheral neuropathy of the bilateral lower extremities, cold injury residuals of the bilateral lower extremities, dermatitis of the lower extremities, fractured nasal bone, and facial laceration scars.  He received individual unemployability (TDIU) from May 30, 2000.

The Veteran's death certificate indicates that his immediate cause of death was cardiopulmonary arrest, due to or as a consequence of sepsis and aspiration pneumonia.

A VA opinion is required to opine as to if the Veteran's service-connected disabilities were the principal or contributory cause of death.  

In January 2010, September 2011, and November 2011 statements, the Appellant has stated that in the final five weeks of his life the Veteran had a perfectly healthy heart, despite the cause of death listed as cardiopulmonary arrest.  The Appellant stated that they were told by his doctors several weeks before his death that he had "life threatening" blood clots in his lungs caused by the cold war injuries he had sustained in-service.  These cold injuries caused extremely poor circulation in the legs which caused blood clots to form, and the blood clots traveled to his lungs from his legs.  A VA opinion is required to consider these points.

Accordingly, the case is REMANDED for the following action:

1. Forward the electronic file to an appropriate medical professional for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, PTSD, peripheral neuropathy of the bilateral lower extremities, cold injury residuals of the bilateral lower extremities, dermatitis of the lower extremities, fractured nasal bone, and facial laceration scars, together or in conjunction, were the principal or contributory cause of death.  

A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death; when a causal (not just a casual) connection is shown.

Please explicitly address the Appellant's lay statements that in the final five weeks of his life the Veteran had a perfectly healthy heart, despite the cause of death listed as cardiopulmonary arrest.  The Appellant stated that they were told by his doctors several weeks before his death that he had "life threatening" blood clots in his lungs caused by the cold war injuries he had sustained in-service.  These cold injuries caused extremely poor circulation in the legs which caused blood clots to form, and the blood clots traveled to his lungs from his legs.

2. After completing all of the above, and any additional development deemed warranted, readjudicate the service connection for cause of death claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


